Name: Commission Regulation (EC) No 1371/2000 of 27 June 2000 amending Regulation (EC) No 1384/1999 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000
 Type: Regulation
 Subject Matter: foodstuff;  regions of EU Member States;  trade
 Date Published: nan

 Avis juridique important|32000R1371Commission Regulation (EC) No 1371/2000 of 27 June 2000 amending Regulation (EC) No 1384/1999 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000 Official Journal L 156 , 29/06/2000 P. 0019 - 0020Commission Regulation (EC) No 1371/2000of 27 June 2000amending Regulation (EC) No 1384/1999 establishing the forecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1305/2000(2), and in particular Article 3(4) thereof,Whereas:(1) Commission Regulation (EC) No 1384/1999(3) establishes the forecast supply balance for processed fruit and vegetables for the Canary Islands for the period 1 July 1999 to 30 June 2000. That balance can be revised and since the quantities fixed for certain products are in the process of being completely exhausted, it is necessary to increase the quantities of certain products for the current marketing year, on the basis of the updated requirements of the Canary Islands market.(2) The supply balance is applicable from 1 July 1999 to 30 June 2000. As a result, provision should be made for this Regulation to apply immediately.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1384/1999 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 148, 22.6.2000, p. 15.(3) OJ L 163, 29.6.1999, p. 5.ANNEX"ANNEXForecast supply balance of the Canary Islands for products of the processed fruit and vegetable sector for the period 1 July 1999 to 30 June 2000>TABLE>"